U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Amendment No. 1 to FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-163635 Wonder International Education & Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 26-2773442 (State of Incorporation) (I.R.S. Employer I.D. Number) 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 480-966-2020 Securities registered under Section 12 (b) of the Act: Title of each class to be registered Name of exchange on which each class is to be registered None None Securities registered under Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes þ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately as of June 30, 2012 cannot be calculated because there was no market for the issuer’s securities on such date. The number of shares issued and outstanding of issuer’s common stock, $.001 par value, as of April 9, 2012 was 20,000,000. DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Page No. PART I ITEM 1 DESCRIPTION OF BUSINESS 4 ITEM 1 A RISK FACTORS 26 ITEM 1 B UNRESOLVED STAFF COMMENTS 35 ITEM 2 PROPERTIES 35 ITEM 3 LEGAL PROCEEDINGS 35 ITEM 4 MINE SAFETY DISCLOSURE 35 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 36 ITEM 6 SELECTED FINANCIAL DATA 36 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 42 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 ITEM 9A CONTROLS AND PROCEDURES 43 ITEM 9B OTHER INFORMATION 43 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 44 ITEM 11 EXECUTIVE COMPENSATION 47 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 49 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 50 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 51 Signatures 53 3 EXPLANATORY NOTE OnApril 16, 2013, we filed our Form 10-K for the period ended December 31, 2012 (“Original Filing”).This Amendment No. 1 to Form 10-K is filed in response to a Comment Letter received from the Staff of the Securities and Exchange Commission (“Staff”). The Staff requested that we amend the Original Filing to include the audited financial statements of Anhui Wonder Universityof Information Engineering ("Wonder University") and a reconciliation of the statements to US GAAP, if necessary. We own approximately 7% of Wonder University. This Amendment amends the Original Filing by containing Exhibit 99.1 which includes the Audit Report of Wonder University, the Audited Financial Statements of Wonder University, and the Reconciliations to US GAAP. Except to the extent expressly set forth herein, this Amendment speaks as of the filing date of the Original Filing and has not been updated to reflect events occurring subsequent to the original filing date other than those required to reflect the effects of the comments received by the Staff. Accordingly, this Amendment should be read in conjunction with the Original Filing and our other filings made with the Securities and Exchange Commission subsequent to the filing of the Original Filing. PART I. Certain statements contained in this report are forward-looking in nature.These statements can be identified by the use of forward-looking terminology such as "believes", "expects", "may", "will", "should", or "anticipates", or the negatives thereof, or comparable terminology, or by discussions of strategy.You are cautioned that our business and operations are subject to a variety of risks and uncertainties and, consequently, our actual results may materially differ from those projected by any forward-looking statements.Certain of such risks and uncertainties are discussed below under the heading "Item 1A. Risk Factors." ITEM 1. DESCRIPTION OF BUSINESS. As stated herein, unless otherwise specified, all monetary amounts are in U.S. dollars. All renminbi, or RMB, amounts have been translated into U.S. dollars as follows:for balance sheet amounts at the December 31, 2012 noon buying rate in the City of New York for cable transfers of RMB as certified for customs purposes by the Federal Reserve Bank of New York, being US$1.00 RMB 6.3161; for amounts related to the income statement and cash flows statement, at the average rate of exchange during the year 2012, being US $1RMB6.31984 Except where the context otherwise requires: ● “We,” “us,” “our company,” “our,” and “Wonder” refer to the combined business of US Wonder and its consolidated subsidiaries and affiliates; ● “US Wonder” refers to Wonder International Education & Investment Group Corporation, an Arizona corporation; ● “China Wonder” refers to Anhui Wonder Education and Management Company, Ltd, a PRC company; ● “China,” “Chinese” and “PRC,” refer to the People’s Republic of China; ● “Renminbi” and “RMB” refer to the legal currency of China; and ● “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States. Organizational History. Wonder International Education & Investment Group Corporation (“US Wonder”) is a US holding company, incorporated in Arizona on April 21, 2008. On November 1, 2010, US Wonder acquired all of the outstanding capital stock of Anhui Lang Wen Tian Cheng Consulting & Management Co., Ltd., a PRC company (“WFOE”), pursuant to the terms of a share exchange agreement. As a result, WFOE became a wholly owned subsidiary of US Wonder. On November 3, 2010, WFOE entered into a series of agreements with Anhui Wonder Education and Management Company, Ltd, a PRC company (“China Wonder”), including a Voting Right Proxy Agreement, Option Agreement, Equity Pledge Agreement, Consulting Services Agreement and Operating Agreement. The above WOFE arrangement was implemented by the Company to comply with the Merger and Acquisitions regulations in the PRC, which among other items, limits ownership of PRC companies by foreigners. China Wonder owns and operates seven separate vocational training schools in seven provinces in China.These schools are now famous non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education to students ranging in age from 18 to 30. China Wonder’s seven vocational schools are in the following provinces of China: Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning.Through our ownership of WFOE and the contractual arrangements between the WOFE and China Wonder, we control China Wonder and the schools and have the ability to control any income produced by China Wonder. 4 The Wholly-Foreign Owned Enterprise Law (1986), as amended, and The Wholly-Foreign Owned Enterprise Law Implementing Rules (1990), as amended and the Company Law of the PRC (2006), contain the principal regulations governing dividend distributions by wholly foreign owned enterprises. Under these regulations, wholly foreign owned enterprises may pay dividends only out of their accumulated profits, if any, determined in accordance with PRC accounting standards and regulations. Additionally, such companies are required to set aside a certain amount of their accumulated profits each year, if any, to fund certain reserves. These reserves are not distributable as cash dividends except in the event of liquidation and cannot be used for working capital purposes. The PRC central government also imposes controls on the conversion of RMB into foreign currencies and the remittance of currencies out of the PRC. We may experience difficulties in completing the administrative procedures necessary to obtain and remit foreign currency for the payment of dividends from the Company’s profits. Furthermore, if our subsidiaries or affiliates in China incur debt on their own in the future, the instruments governing the debt may restrict its ability to pay dividends or make other payments. If we or our subsidiaries are unable to receive all of the revenues from our operations through these contractual or dividend arrangements, we may be unable to pay dividends on our common stock. Our United States offices are located at 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 and our phone number is 480-966-2020. Our PRC headquarters are located at 4-5/F, Xingke Building, 441 Huangshanlu, Hefei, Anhui, China and our phone number is 86-0551-3687892. On January 6, 2011, our Form S-1 Registration Statement was declared effective by the Securities and Exchange Commission. The Registration Statement related to the distribution of899,875 shares of our common stock held by one of our shareholders. This shareholder distributed, as a dividend, these registered shares to its own shareholders, however, the shares are restricted against resale for a period of one year. Business Introduction. China Wonder owns and operates seven separate vocational training schools located in seven provinces in China, namely Anhui, Jiangsu, Zhejiang, Fujian, Henan, Hubei and Liaoning. Its largest school is located in Anhui and consists of approximately 41,000 square meters. These schools are non-governmental vocational education institutions in China. Wonder’s core business is to provide IT education to students ranging in age from 18 to 30. It also provides job placement services to its students at no charge through its 12 employment centers located nationwide. Summarized balance sheet information of the operating companies follows.The financial performance and cash flows of the Company are aligned with those of the WFOE and the operating companies.The Company controls the operations of the operating companies and their cash flows through the WFOE, which effects control over those operations through the various agreements which are described in Note 1 to the financial statements.The financial position, financial performance, and cash flows of the Company are totally dependent on the results produced by the operating companies. 5 China Wonder Exchange Rate: Balance sheet summary by school For the year ended December 31, 2012 In RMB CHINA RMB USD SCHOOL LN HB JS ZJ FJ HN AH WONDER TOTAL ADJUSTMENTS TOTAL TOTAL CURRENT ASSETS ) FIXED ASSETS OTHER ASSETS - TOTAL ASSETS ) CURRENT LIABILITIES TOTAL LIABILITIES EQUITY ) TOTAL LIABILITIES AND EQUITY ) For fiscal year ended December 31, 2012, we had revenues of $18,913,562, gross profit of $12,811,008 and a net income of$6,526,779. For fiscal year ended December 31, 2011, we had revenues of $14,839,050, gross profit of $9,432,463 and net income of $5,117,847. 6 Government Regulation The Chinese government regulates the education services industry and the substance of Internet content. This section summarizes the principal Chinese regulations relating to our businesses. We operate our business in China under a legal framework that consists of the State Council, which is the highest executive authority of the Chinese central government, and several ministries and agencies under its authority, including the Ministry of Education, or MOE, the State Administration of Foreign Exchange, or SAFE, the Ministry of Information Industry, or MII, the State Administration for Industry and Commerce, or SAIC, the Ministry of Civil Affairs, or MCA, and their respective authorized local counterparts. We have been advised by our PRC counsel that, no consent, approval or license other than those already obtained by our Chinese subsidiaries and affiliates is required under any of the existing laws and regulations of China for our business and operations. Regulations on Operating Private Schools The principal regulations governing private education in China consist of theEducation Law of the People’s Republic of China,The People’s Republic of China (PRC) Law for Promoting Private Education (2003), and the Implementation Rules for the PRC Law for Promoting Private Education (2004). These regulations are summarized below. Education Law of the People’s Republic of China TheEducation Law of the People’s Republic of China, or theEducation Law, was enacted on March18, 1995. TheEducation Lawsets forth provisions relating to the fundamental education systems of China, including a system of pre-school education, primary education, secondary education and higher education, a system of nine-year compulsory education and a system of education certificates. TheEducation Lawrequires the government to formulate plans for the development of education and the establishment and operation of schools and other education institutions. In principle, enterprises, social organizations and individuals are encouraged to operate schools and other types of educational organizations in accordance with Chinese laws and regulations. Nevertheless, no school or any other accredited educational institution may be established for profit-making purposes. However, private schools may be operated for “reasonable returns,” as described in more detail below. The PRC Law for Promoting Private Education (2003)and The Implementation Rules for the PRC Law for Promoting Private Education (2004) TheLaw for Promoting Private Education (2003)became effective on September1, 2003, and its implementing regulations,The Implementation Rules for the Law for Promoting Private Education (2004),became effective on April1, 2004. Under these regulations, “private schools” are defined as schools established by individuals or private social organizations using private funds. Private schools providing degree education, pre-school education, education for self-study aid and other academic education are subject to approval by the education authorities, while private schools engaging in occupational qualification training and occupational skill training are subject to approvals from the authorities in charge of labor and social welfare. An approved private school will be granted an operating permit, and it must be registered with the MCA or its local counterpart as a privately run non-enterprise legal person. The operation of private schools is highly regulated. For example, the types and amounts of fees charged by private schools offering certifications must be approved by the relevant governmental authority and be publicly disclosed, and the types and amounts of fees charged by private schools that do not offer certifications need only be filed with the relevant governmental authority and be publicly disclosed. Private education is treated as a public welfare undertaking under the regulations. Nonetheless, investors in a private school may elect to require “reasonable returns” from the schools. Under the regulations, an election to establish a private school as one requiring reasonable returns must be made in the articles of association of the school. For schools that have made this election, the amount of reasonable return that can be distributed to investors each year is determined based on a percentage of the school’s “operating surplus,” which is equal to the school’s annual net income less the aggregate amount of donations received, government subsidies, if any, the amount required to be reserved for the school’s development fund and other expenses as required by the regulations. This percentage is determined by the school’s board of directors, taking into consideration the following factors: (i)the school’s tuition and other fees, (ii)the ratio of the school’s expenses used for educational activities and improving the educational conditions to the total fees collected; and (iii)the school’s admission standards and educational quality. Information relating to these factors must be publicly disclosed before the school’s board determines the percentage of the school’s annual net balance that can be distributed as reasonable returns. 7 This disclosed information and the decision to distribute reasonable returns must also be filed with the approval authorities within 15 days from the decision made by the board. However, none of the current Chinese laws and regulations provides a formula or other guidelines for determining “reasonable returns.” In addition, none of the current Chinese laws and regulations sets forth different requirements or restrictions on a private school’s ability to operate its education business based on such school’s status as a school that requires reasonable returns or a school that has not made this election. At the end of each fiscal year, private schools are required to allocate a certain amount to their development fund for the construction and maintenance of the school and the procurement and upgrade of educational equipment. For private schools that require reasonable returns, this amount must be no less than 25% of the annual net income or the annual increase in the net assets of the school, while for other private schools, this amount must be no less than 25% of the annual increase in the net assets of the school, if any. Private schools that have not elected to require reasonable returns are entitled to the same preferential tax treatment as public schools. The regulations require that preferential tax treatment policies applicable to private schools requiring reasonable returns to be formulated by the finance authority, taxation authority and other authorities under the State Council, but to date no such regulations have been promulgated by the relevant authorities. Through fiscal year 2012, the Company has not elected to receive “reasonable returns” from its schools, and all income that may otherwise be available for distribution shareholders has been retained for operational purposes. Organization Structure of Wonder: Our organization is structured to abide by the laws of the PRC. Our corporate structure is depicted below: 8 9 Our Business. ● China Wonder’s core business goal is to provide educated IT students to the business community of China.To meet this goal, Wonder has established an excellent vocational education system which includes two new education models, called the “1+3” educational and the “Double Certificate” models.Both education models have gained significant acceptance and reputation throughout China. The “1+3” educational model means through Wonder’s programs,“1” means students obtain their IT diploma, and “3” means they also obtain the skills to succeed, namely professionalism, industry skills, and foreign language. “Double Certificate” model means that students receive an industry recognized Wonder diploma, but also may receive, after additional testing, a more specific diploma which such as Microsoft MLC certification or Adobe’s graphics design certification, among others. ● Our classes consist principally of IT subjects, including courses ranging from basic computer skills to higher level design courses. However, class durations can vary from a couple of weeks to two years.We have a substantially higher student population, approximately 40% in our short duration classes that range between two weeks to four weeks.The balance of our student population is comprised of classes ranging from three months to two years. ● China Wonder’s market focus is in the vast rural areas of China and the students who are unable to pass the national high school exam or the entrance test for university acceptance.There are more than five million students each year that are candidates for China Wonder’s IT education. Wonder has established a strong marketing strategy to reach these students and to promote its IT education programs to its market. Wonder’s student population is classified as “long term” and “short term.” Long term students subscribe to a two year curriculum and receive a certification following completion. Short term students subscribe to a one or two month accelerated course(s). During the past three years, Wonder graduated the following number of long term students; 9,097 in fiscal 2010, 9,486 in fiscal 2011, and 9,132 in fiscal 2012. ● China Wonder has assembled a solid management team and a professional staff to execute their excellent business model and their plans to expand the business significantly. Wonder’s market strategies have been developed to take advantage of the large market potential in China. 10 AWARDS & QUALIFICATION Wonder has achieved recognition for its IT education from various sources, including various ministries in the PRC. A list of these achievements is presented below: On December 10, 2012, Wonder was named one of the Most Influential IT Education Brand and one of the most Valuable Vocational Education Brand in the year of 2012 by the Tencent Corporation; On December 15, 2011, Wonder was awarded for the fourth time in a row the Ten Most Influential IT Education Brand award by the Tencent Corporation; On December 10, 2011, Wonder was named the Best Brand Name and Most Influential Education Institution award by the Sina Corporation; Wonder’s chairman, Mr. Xie, won the 2011 Best and Most Influential Educator award, also from Sina; On November 15, 2011, Wonder was named the Ten Best Schools award by the US AutoDesk Company in Beijing. Wonder was awarded the “Precursor of National Non-government Vocational Education institution” by the ministry of labor of the People’s Republic of China. Wonder was recognized as one of the “Top Ten IT Education Institutions” in China. Wonder was assessed the “Excellent Training Center” by Macromedia in America. Wonder was awarded the “Trustful Corporation”, “Reassurance Service Corporation”, “Full-satisfied Corporation”, “Perfect Service Corporation”, “Zonta Club” by Consumer Association of Anhui Province. Wonder was assessed the “Excellent Authorized Training Center” and “Excellent Regional Support Center for ATC” by Microsoft. Wonder was awarded the “Best Partner in Grand China” by Core in Canada. Wonder was awarded the “Outstanding Achievement Award”, “Outstanding Corporation” and “Top Ten Corporation of Vocational Education Institution.” Wonder was assessed the “Top Ten Training Center” and “Best Partner in Five Years” by Adobe of America. Wonder was awarded with “Outstanding Achievement Award” and as “Excellent Training Center in Grand China” by Autodesk of America. Wonder was awarded the “Excellent Training Center of NIT” by ministry of education of the People’s Republic of China. 11 EDUCATION MODEL AND CHARACTERISTICS CURRICULUM SYSTEM Wonder provides vocational training and employment service to its students.Wonder provides numerous IT classes in several different areas as noted below.Many ofWonder’s students come from the rural areas of China.Therefore, Wonder provides a comprehensive employment orientation and helps its students to find employment after their IT program is complete. Wonder’s primary target markets are students who have graduated from the high schools in China but are unable to advance to higher learning within the PRC school structure. Classification of Curriculum System Classification of Curriculum System of Wonder Classification Education Course 1. Basic General Training of Computer Technology 2. Professional Professional vocational education of computer application and design. 3. High-level High-level training of Internet Technology, Cartoon and Games, Professional Programmer. 4. Expanded IT education related vocational education such as Numerical Control Technology. Training Curriculum Program Training Curriculum Program Department Curriculum Recruitment IT-Application
